876 A.2d 1203 (2005)
274 Conn. 911
AVALONBAY COMMUNITIES, INC.
v.
INLAND WETLANDS AND WATER-COURSES AGENCY OF the TOWN OF STRATFORD.
Supreme Court of Connecticut.
Decided June 28, 2005.
Timothy S. Hollister, Harford, and Meghan Freed Pelletier, in support of the petition.
The plaintiff's petition for certification for appeal from the Appellate Court, 87 Conn.App. 537, 867 A.2d 37 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the Stratford town council was entitled to intervene in this appeal to the trial court from the inland wetlands and watercourses agency of the town of Stratford?"
The Supreme Court docket number is SC 17460.